Citation Nr: 0822091	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  02-20 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran is entitled to a total disability 
evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from November 1979 to January 
1997.  Her case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

In May 2003, a videoconference hearing was held between the 
RO and Washington, D.C. before the undersigned Acting 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.  Thereafter, in March 2004, and again in 
February 2007, the Board remanded the case to the RO for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is warranted as certain action requested 
in the February 2007 Board remand has not been performed in 
full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand 
by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms).

The 2007 Board remand requested a VA examination to evaluate 
the appellant's service-connected connective tissue 
disability; however no such examination was provided.

In addition, the 2007 Board remand requested the adjudication 
of two issues that were inextricably intertwined with the 
TDIU claim on appeal:  (1) entitlement to an increased 
evaluation for the service-connected connective tissue 
disability; and (2) entitlement to a separate rating for 
hypertension and/or hypertensive nephrosclerosis.  The Board 
notes that evidence of hypertensive nephrosclerosis was found 
in laboratory testing performed in connection with a June 
2007 VA hypertension examination.

The connective tissue claim and the hypertensive 
nephrosclerosis claim are inextricably intertwined with the 
TDIU issue.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is 
to remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to evaluate her connective 
tissue disability.  The claims file must 
be reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
must be conducted.  The examiner must 
offer an opinion with complete rationale 
regarding the effect of the veteran's 
service-connected disability on her 
employability.

2.  Adjudicate the issue of entitlement to 
an increased evaluation for the connective 
tissue disability.

3.  Adjudicate the issue of entitlement to 
a separate rating for hypertensive 
nephrosclerosis.

4.  Thereafter, readjudicate the TDIU 
issue on appeal. The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories as well as all appropriate 
versions of the regulations.

5.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable statutes and 
regulations considered pertinent to each 
of the issues on appeal.  The appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that if an examination is 
scheduled for her in conjunction with this appeal, it is her 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. HANNAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

